

117 HR 2888 IH: Rapid Response to Climate Impacts Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2888IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Keating (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo help prevent emerging events exacerbated by climate change, which threaten national and international security, by enhancing United States Government capacities to prevent, mitigate, and respond to such events, and for other purposes.1.Short titleThis Act may be cited as the Rapid Response to Climate Impacts Act. 2.Climate Impacts Task Force(a)EstablishmentThe Secretary of State shall establish a Climate Impacts Task Force (referred to in this section as the Task Force) with the mandate to—(1)monitor climate and related impacted social conditions to anticipate and prevent climate and environmental stressors from evolving into national security risks;(2)strengthen the efforts of the Department of State and the United States Government to act proactively to mitigate the human harms and potential for national security risks resulting from emerging events exacerbated by climate change; and(3)assist other Federal departments and agencies, foreign partners, and multilateral organizations in their efforts to do the same.(b)LeadershipThe Secretary of State shall designate a senior career official, as appropriate, of the Department of State to serve as the Chair of the Task Force. Such official shall report to the Secretary of State.(c)ResponsibilitiesUnder the direction of the Chair, the Task Force shall—(1)meet regularly to ensure that events exacerbated by climate change and the risk of emerging events exacerbated by climate change throughout the world are adequately considered and addressed;(2)facilitate the development and execution of policies and tools to enhance the capacity of the United States to prevent and respond to emerging events exacerbated by climate change worldwide;(3)monitor developments throughout the world that heighten the risk of emerging events exacerbated by climate change;(4)identify gaps in United States foreign policy related to the prevention of and response to emerging events exacerbated by climate change with respect to certain regions or particular countries;(5)incorporate lessons learned from past United States efforts to prevent and respond to emerging events exacerbated by climate change and other impacts that are comparable in scope or severity;(6)provide the Secretary of State with recommendations and potential improvements to policies, programs, resources, and tools related to the prevention of and response to emerging events exacerbated by climate change;(7)coordinate the Department of State’s engagement in interagency processes led by the National Security Council that share the Task Force’s objectives;(8)conduct outreach not less frequently than biannually, with representatives of nongovernmental organizations dedicated to the prevention of and response to emerging events exacerbated by climate change and other appropriate parties, to—(A)receive assistance relating to the Task Force’s efforts to address emerging events exacerbated by climate change and develop new or improved policies, programs, resources, and tools; and(B)provide a public understanding of the work of the Task Force;(9)in carrying out paragraphs (1) through (8), focus on particular ways for the United States to develop, strengthen, and enhance its capabilities to—(A)monitor, receive early warning of, and coordinate responses to potential emerging events exacerbated by climate change;(B)engage allies and partners, including multilateral and regional institutions, to build capacities and mobilize action for preventing and responding to emerging events exacerbated by climate change;(C)encourage the deployment of civilian advisors to prevent and respond to emerging events exacerbated by climate change;(D)increase the capacity of and develop doctrine for the United States Foreign Service, civil service, Armed Forces, development professionals, and other actors to engage in the full spectrum of activities to prevent and respond to emerging events exacerbated by climate change;(E)develop and implement tailored foreign assistance programs that address and mitigate the risks of emerging events exacerbated by climate change;(F)ensure intelligence collection, analysis, and sharing of appropriate information; and(G)address any other issues that the Task Force determines appropriate;(10)in carrying out paragraphs (1) through (8), receive support from bureaus and offices of the Department of State, as the Secretary of State determines appropriate; and(11)facilitate annual coordination between the Department of State, the Department of Energy, and the Environmental Protection Agency to ensure international and domestic climate change objectives are aligned.(d)CompositionThe Task Force shall—(1)seek to ensure that its efforts complement and support interagency processes led by the National Security Council that share the Task Force’s objectives; and(2)operate with regular consultation and participation of designated representatives, at the Assistant Secretary level or higher, of—(A)the Department of State;(B)the United States Agency for International Development;(C)the Department of Defense;(D)the Department of Commerce;(E)the Department of the Treasury;(F)the Department of Energy;(G)the Central Intelligence Agency;(H)the Office of the Director of National Intelligence;(I)the United States Mission to the United Nations;(J)the National Security Council;(K)the Environmental Protection Agency;(L)the National Oceanic and Atmospheric Administration;(M)the National Aeronautics and Space Administration;(N)the United States Geological Survey; and(O)such other executive departments, agencies, or offices as the Chair may designate.(e)ReportNot later than 180 days after the date of the enactment of this Act and every two years thereafter for the following ten years, the Secretary of State, in consultation with the Task Force, shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives an unclassified report, with a classified annex if necessary, that includes—(1)a review, in consultation with the designated representatives specified in subsection (d), consisting of—(A)an evaluation of the efficacy of current efforts based on United States and locally identified indicators, including capacities and constraints for United States Government-wide detection, early warning and response, information-sharing, contingency planning, and coordination of efforts to prevent and respond to emerging events exacerbated by climate change;(B)an assessment of the funding expended by relevant Federal departments and agencies on emerging events exacerbated by climate change and the legal, procedural, and resource constraints faced by the Department of State and the United States Agency for International Development throughout respective budgeting, strategic planning, and management cycles to support the prevention of and response to emerging events exacerbated by climate change;(C)current annual global assessments of emerging events exacerbated by climate change;(D)recommendations to further strengthen United States capabilities described in subparagraph (A); and(E)consideration of analysis, reporting, and policy recommendations by civil society, academic, and other nongovernmental organizations and institutions to prevent and respond to emerging events exacerbated by climate change;(2)recommendations to ensure shared responsibility by—(A)enhancing multilateral mechanisms for preventing, mitigating, and responding to emerging events exacerbated by climate change; and(B)strengthening regional organizations; and(3)the implementation status of the recommendations included in the review under paragraph (1).(f)Briefings and materialsThe Chair and members of the Task Force shall, not less frequently than annually, provide briefings and materials to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(g)Report by the Director of National IntelligenceThe Director of National Intelligence is encouraged to include, in his or her annual (or more often as appropriate) unclassified testimony, accompanied by a classified annex, if necessary, to Congress on threats to United States national security—(1)a review of countries and regions at risk of emerging events exacerbated by climate change; and(2)whenever possible, specific identification of countries and regions at immediate risk of emerging events exacerbated by climate change.(h)Sense of CongressIt is the sense of Congress that rapid and robust climate change response mechanisms, including the establishment of the Task Force, are critical for ensuring other countries remain accountable to their climate action commitments as well as preserving the national security and economic interests of the United States.